As filed with the Securities and Exchange Commission on March 28, 2011 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 INVESTORS CAPITAL HOLDINGS, LTD. (Exact name of registrant as specified in its charter) Delaware 04-3284631 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 230 Broadway Lynnfield, MA 01940 (781) 593-8565 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Investors Capital Holdings, Ltd. 401(k) Profit Sharing Plan (Full title of the Plan) Douglas C. Leonard Corporate Counsel 230 Broadway Lynnfield, MA 01940 (781) 581-4636 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Troy M. Calkins Drinker Biddle & Reath LLP 191 North Wacker Drive, Suite 3700 Chicago, IL60606-1698 (312) 569-1150 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Securities Exchange Act of 1934. Largeacceleratedfiler o Acceleratedfiler o Non-accelerated filer o Smallerreportingcompany x (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered(1) ProposedMaximum Offering Price Per Share(2) Proposed Maximum Aggregate OfferingPrice(2) Amount of Registration Fee Common Stock, par value $0.01 per share Pursuant to Rule 416(a) under the Securities Act of 1933, as amended (the “Securities Act”), this Registration Statement shall be deemed to cover any additional securities that may be issued pursuant to stock splits, stock dividends or similar transactions. In addition, pursuant to Rule 416(c) under the Securities Act, this Registration Statement also covers an indeterminate amount of securities to be offered or sold pursuant to the profit sharing plan described herein. Estimated solely for the purpose of computing the amount of the registration fee in accordance with Rule 457(c) under the Securities Act, based on the average of the high and low reported sale prices for the registrant’s common stock as reported by NYSE-Amex (“the American Stock Exchange”) on March 23, 2011, which date was within five business days of the date of this filing. Represents the maximum number of Common Stock, par value $0.01 per share, issuable pursuant to the Investors Capital Holdings, Ltd. 401(k) Profit Sharing Plan being registered hereon. PART I INFORMATION REQUIRED IN THE SECTION 10(a) PROSPECTUS The information specified by Item1 and Item2 of PartI of Form S-8 is omitted from this filing in accordance with the provisions of Rule428 under the Securities Act and the introductory note to PartI of Form S-8. The documents containing the information specified in PartI will be delivered to the participants in the plan covered by this registration statement as required by Rule428(b). PART II INFORMATION REQUIRED IN THIS REGISTRATION STATEMENT Item 3.Incorporation of Documents by Reference. Investors Capital Holdings, Ltd. (the “Company” or the “Registrant”) hereby incorporates by reference in this Registration Statement the following documents previously filed with the Securities and Exchange Commission (the “SEC”): (a)our Annual Report on Form 10-K for the fiscal year ended March 31, 2010 filed with the SEC on June 28, 2010; (b)our Quarterly Reports on Form 10-Q for the fiscal quarters ended June 30, 2010, September 30, 2010 and December 31, 2010 filed with the SEC on August 12, 2010, November 12, 2010, and February 11, 2011, respectively; (c)the portions of our Definitive Proxy Statement on Schedule 14A filed with the SEC on July 26, 2010, that are incorporated by reference into our Annual Report on Form 10-K referenced above; (d)the Annual Report on Form 11-K of Investors Capital Holdings, Ltd. 401(k) Profit Sharing Plan for the year ended December 31, 2009, filed with the SEC on June 28, 2010; (e)our Current Reports on Form 8-K filed with the SEC on April 21, 2010, August 30, 2010, and March 7, 2011; (f)the description of our common stock contained in Amendment No. 4 to our Registration Statement on Form SB-2, filed with the SEC on February 6, 2001, and all amendments or reports filed with the SEC for the purpose of updating such description; and (g)all other reports filed pursuant to Sections 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) since March 31, 2010. All reports and other documents that the Company subsequently files pursuant to Sections 13(a), 13(c), 14, and 15(d) of the Exchange Act on or after the date of this Registration Statement and prior to the filing of a post-effective amendment that indicates that all securities offered have been sold or that deregisters all securities then remaining unsold, shall be deemed to be incorporated by reference and to be a part hereof from the date of filing of such reports or other documents. Any statement contained in a document incorporated or deemed to be incorporated herein by reference shall be deemed to be modified or superseded for purposes of this Registration Statement to the extent that a statement contained herein by reference modified or superseded such prior statement.Any statement so modified or superseded shall not be deemed, except as so modified or superseded, to constitute a part of this Registration Statement. Item 4.Description of Securities. Not Applicable. Item 5.Interests of Named Experts and Counsel. Not Applicable. Item 6.Indemnification of Directors and Officers. Our Bylaws provide generally for indemnification of our officers and directors to the extent authorized by the General Corporation Law of the State of Delaware.Pursuant to Section 145 of the Delaware General Corporation Law, a corporation generally has the power to indemnify its present and former directors, officers, employees and agents against expenses incurred by them in connection with any suit to which they are, or are threatened to be made, a party by reason of their serving in such positions so long as they acted in good faith and in a manner they reasonably believed to be in, or not opposed to, the best interests of a corporation, and with respect to any criminal action, they had no reasonable cause to believe their conduct was unlawful. With respect to suits by or in the right of a corporation, however, indemnification is not available if such person is adjudged to be liable for negligence or misconduct in the performance of his duty to the corporation unless the court determines that indemnification is appropriate. In addition, a corporation has the power to purchase and maintain insurance for such persons. The statute also expressly provides that the power to indemnify authorized thereby is not exclusive of any rights granted under any bylaw, agreement, vote of stockholders or disinterested directors, or otherwise.As permitted by Section 102 of the Delaware General Corporation Law, our stockholders have approved and incorporated provisions into our Certificate of Incorporation eliminating a director’s personal liability for monetary damages to us and our stockholders arising from a breach of a director’s fiduciary duty, except for liability under Section 174 of the Delaware General Corporation Law or liability for any breach of the director’s duty of loyalty to us or its stockholders, for acts or omissions not in good faith or that involve intentional misconduct or a knowing violation of law or for any transaction in which the director derived an improper personal benefit. The above discussion of our Bylaws and Certificate of Incorporation and of Section 145 of the Delaware General Corporation Law is not intended to be exhaustive and is qualified in its entirety by our Bylaws, Certificate of Incorporation, indemnification agreements and statute. The right to indemnification is contractual in nature and includes the right to be paid in advance the expenses incurred in connection with any proceedings; provided, however, that advance payments must be made in accordance with applicable law and must be accompanied by an undertaking by or on behalf of the applicable director or officer to repay all amounts so advanced if it is determined ultimately that the applicable director or officer is not entitled to indemnification under our Bylaws. Currently, our Company maintains directors’ and officers’ liability insurance for its directors and officers. Item 7.Exemption from Registration Claimed. Not Applicable. Item 8.Exhibits. Exhibit No. Description Location Investors Capital Holdings, Ltd. 401(k) Profit Sharing Plan (1)(Exh. 4.1) Opinion of Douglas C. Leonard (1)(Exh. 5.1) Consent of Marcum LLP (1)(Exh. 23.1) Consent of UHY LLP (1)(Exh. 23.2) Consent of Moody, Famiglietti & Andronico, LLP (1)(Exh. 23.3) Consent of Douglas C. Leonard (included in Exhibit 5.1) Power of Attorney (included on the Signature Page of this Registration Statement) (1) Filed herewith 2 Item 9. Undertakings. (a)The undersigned registrant hereby undertakes: To file, during any period in which offers or sales are being made, a post-effective amendment to this registration statement: (i) to include any prospectus required by Section 10(a)(3) of the Securities Act; (ii) to reflect in the prospectus any facts or events arising after the effective date of the registration statement (or the most recent post-effective amendment thereof) which individually or in the aggregate, represent a fundamental change in the information set forth in the registration statement. Notwithstanding the foregoing, any increase or decrease in volume of securities offered (if the total dollar value of securities offered would not exceed that which was registered) and any deviation from the low or high end of the estimated maximum offering range may be reflected in the form of prospectus filed with the SEC pursuant to Rule 424(b) if, in the aggregate, the changes in volume and price represent no more than a 20 percent change in the maximum aggregate offering price set forth in the “Calculation of Registration Fee” table in the effective registration statement; and (iii) to include any material information with respect to the plan of distribution not previously disclosed in the registration statement or any material change to such information in the registration statement, provided, however, that paragraphs (a)(1)(i), (a)(1)(ii) and (a)(1)(iii) do not apply if the information required to be included in a post-effective amendment by those paragraphs is contained in reports filed with or furnished to the SEC by the registrant pursuant to Section 13 or Section 15(d) of the Exchange Act that are incorporated by reference in the registration statement, or is contained in a form of prospectus filed pursuant to Rule 424(b) that is part of the registration statement. That, for the purpose of determining any liability under the Securities Act, each such post-effective amendment shall be deemed to be a new registration statement relating to the securities offered therein, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof. To remove from registration by means of a post-effective amendment any of the securities being registered which remain unsold at the termination of the offering. (b)The undersigned registrant hereby undertakes that, for purposes of determining any liability under the Securities Act, each filing of the registrant’s annual report pursuant to Section 13(a) or Section 15(d) of the Exchange Act that is incorporated by reference in the registration statement shall be deemed to be a new registration statement relating to the securities offered therein, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof. 3 (c)Insofar as indemnification for liabilities arising under the Securities Act may be permitted to directors, officers, and controlling persons of the registrant pursuant to the foregoing provisions, or otherwise, the registrant has been advised that, in the opinion of the SEC, such indemnification is against public policy as expressed in the Securities Act and is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities (other than the payment by the registrant of expenses incurred or paid by a director, officer or controlling person of the registrant in the successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, the registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Securities Act and will be governed by the final adjudication of such issue. 4 SIGNATURES Pursuant to the requirements of the Securities Act, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the Town of Lynnfield, Commonwealth of Massachusetts, on March 28, 2011. INVESTORS CAPITAL HOLDINGS, LTD. By: /s/ Timothy B. Murphy Timothy B. Murphy President and Chief Executive Officer Power of Attorney Each person whose signature appears below hereby constitutes and appoints Timothy B. Murphy and Kathleen L. Donnelly, and each of them, his or her true and lawful attorney-in-fact and agent, with full power of substitution and resubstitution for him or her in any and all capacities, to sign any or all amendments to this registration statement, and to file the same, with all exhibits and other documents in connection therewith, with the SEC, and to execute, deliver and file any other documents and instruments in the undersigned’s name or on the undersigned’s behalf which said attorneys-in-fact and agents, or either of them, may determine to be necessary or advisable to comply with the Securities Act and any rules or regulations promulgated thereunder, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite and necessary in connection with such matters and hereby ratifying and confirming all that said attorneys-in-fact and agents, or either of them, or their substitutes, may lawfully do or cause to be done by virtue of the power of attorney granted hereby. Pursuant to the requirements of the Securities Act, this Registration Statement has been signed by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ Theodore E. Charles Chairman of the Board and Director March 28, 2011 Theodore E. Charles /s/ Timothy B. Murphy Principal Executive Officer and Director March 28, 2011 Timothy B. Murphy /s/ Kathleen L. Donnelly Principal Financial and Accounting Officer March 28, 2011 Kathleen L. Donnelly /s/ William J. Atherton Director March 28, 2011 William J. Atherton /s/ Geoffrey Chalmers Director March 28, 2011 Geoffrey Chalmers Director March 28, 2011 Robert T. Martin /s/ Arthur J. Stickney Director March 28, 2011 Arthur J. Stickney S-1 Pursuant to the requirements of the Securities Act, Investors Capital Holdings, Ltd., which administers the Plan, has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the Town of Lynnfield, Commonwealth of Massachusetts, on March 28, 2011. INVESTORS CAPITAL HOLDINGS, LTD. 401(k) PROFIT SHARING PLAN By: /s/ Terry Erickson Terry Erickson, Plan Administrator S-2 EXHIBIT INDEX ExhibitNumber Description Investors Capital Holdings, Ltd. 401(k) Profit Sharing Plan Opinion of Douglas C. Leonard Consent of Marcum LLP Consent of UHY LLP Consent of Moody, Famiglietti & Andronico, LLP Consent of Douglas C. Leonard (included in Exhibit 5.1) Power of Attorney (included on the Signature Page of this Registration Statement). E-1
